          Case 2:18-cv-00615-RCM Document 72 Filed 05/24/19 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

STEWART ABRAMSON and JAMES
EVERETT SHELTON, individually and on
behalf of a class of all persons and entities         CIVIL ACTION
similarly situated,

                       Plaintiffs,                    NO. 18-cv-615-RCM

               v.

AGENTRA, LLC, KAREN MARIE
EDWARDS, ANGELIC MARKETING
GROUP L.L.C., THERESA JONES and
MATTHEW JONES,

                       Defendants.


                                 DISCLOSURE STATEMENT

       Pursuant to Local Rule 7.1.1 of the Western District of Pennsylvania and to enable the

Judges and Magistrate Judges to evaluate possible disqualification or recusal, the undersigned

counsel for Defendant, Angelic Marketing Group L.L.C., in the above caption action, certifies

that there are no parents, subsidiaries and/or affiliates of said party that have issued shares or

debt securities to the public.

                                                         Respectfully Submitted,

     Date: May 24, 2019                                  COHEN SEGLIAS PALLAS
                                                         GREENHALL & FURMAN, P.C.

                                                    By: /s/ James McNally
                                                         James McNally, Esq.
                                                         PA I.D. No. 78341
                                                         525 William Penn Place, Suite 3005
                                                         Pittsburgh, PA 15219
                                                         Phone: (412) 434-5530
                                                         Fax: (412) 434-5565
                                                         jmcnally@cohenseglias.com
                                                         Attorneys for Defendants Angelic
                                                         Marketing Group L.L.C. and Matthew
                                                         Jones
             Case 2:18-cv-00615-RCM Document 72 Filed 05/24/19 Page 2 of 2



                                  CERTIFICATE OF SERVICE

          The undersigned hereby certifies that a true and correct copy of the foregoing Disclosure

Statement was served upon the following this 24th day of May, 2019, via the Court’s Electronic

Filing System:



        Anthony I. Paronich                           Clayton S. Morrow
        99 High Street                                Morrow & Artim, PC
        Boston, MA 02110                              304 Ross Street, 7th Floor
        anthony@paronichlaw.com                       Pittsburgh, PA 15219
        Attorney for Stewart Abramson                 cmorrow@allconsumerlaw.com
        and James Everett Shelton                     Attorney for Stewart Abramson


        Robert B. Cottington
        Cohen & Grigsby, P.C.
        625 Liberty Avenue
        Pittsburgh, PA 15222
        rcottington@cohenlaw.com
        Attorney for Agentra, LLC




                                                       /s/ James McNally
                                                       James McNally




5511468 1. 55734 -0001
                                                  2
